ITEMID: 001-23525
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: PIETILÄ v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Kari Pietilä, is a Finnish national, who was born in 1956 and lives in Lasikangas. He is represented before the Court by Mr O. Siponen, a lawyer practising in Oulu.
The applicant used to be employed by the municipality of Raahe as a civil servant in charge of a division (työkeskus, arbetscentralen) subordinated to the Social Welfare Board (perusturvalautakunta, bastrygghetsnämnden). The applicant was, among other things, in charge of purchasing within that division. His post was, however, abolished and he was given notice on 12 October 1999 due to economic reasons and a reorganisation of the organic chart of municipal staff. On 17 November 1999 the Social Welfare Board confirmed his dismissal.
The applicant appealed to the Administrative Court of Oulu (hallinto-oikeus, förvaltningsdomstolen), arguing, among other things, that the decision to dismiss him was unlawful, since he should instead have been given the post as head of purchasing, which was vacant at that time and which he had applied for. The Administrative Court, finding that the applicant should have been given another post within the municipality, overturned the decision on 2 August 2000.
However, the decision by the Administrative Court was overturned, by three votes to two, by the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen) on 3 August 2001. It found that there were no vacant posts available to the applicant as the municipality in January 2000 had decided not to fill the post as head of purchasing. Thus, the dismissal of the applicant became final.
No oral hearing was held at any time of the proceedings, nor did the applicant request that such a hearing be held. He was represented by counsel at least before the Supreme Administrative Court.
